Elbert, O. J.
I concur in the conclusion. I think, however, that it is indifferent whether Fritz’s contract with JDavies was before or after the execution of the bond to Davies. Its bearing on the rights and interests of his principal is the same in either case, and in either case should be taken as an abandonment of his agency'. •
The rule, as laid- down, points out a method, through the interposition of a nominal purchaser, by which an agent may secure not only his commissions as agent, but any advance over and above the price fixed, for which the property may sell, thus accomplishing indirectly what he may not do directly. „ Its effect is to increase the chances of fraudulent practices, aiid diminish the security of the relation of principal and agent.